Citation Nr: 9915941	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-28 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for lower extremity neuropathy, a skin disorder, 
sexual dysfunction, and a urinary disorder, all claimed to 
have resulted from a lumbar laminectomy performed in a VA 
medical center.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to August 
1946.  In September 1946, he claimed service connection for a 
right knee disorder and for residuals of shell fragment 
wounds of the right foot and left hand.  A January 1947 
rating decision granted service connection for the claimed 
disabilities.

In March 1990, the veteran underwent back surgery at a VA 
hospital and, in March 1994, he claimed benefits, under the 
provisions of 38 U.S.C.A. § 1151, for a neurologic disorder 
of the lower extremities that he attributed to the surgery.  
This appeal arises, in part, from an April 1995 rating 
decision by the Buffalo, New York, Regional Office (RO) which 
denied that claim.  At a June 1995 hearing, the veteran 
claimed benefits under the provisions of 38 U.S.C.A. § 1151 
for a skin disorder, sexual dysfunction, and a urinary 
disorder, all of which he also attributed to the March 1990 
back surgery.  Thus, this appeal also arises from a February 
1996 rating decision that denied those claims.

In the April 1996 Substantive Appeal, filed to perfect his 
appeal as to the latter three issues, the veteran reported 
that he has a bowel disorder which he also attributes to the 
March 1990 back surgery.  That issue has not been 
adjudicated, is not in proper appellate status, is not before 
the Board of Veterans' Appeals (Board) at this time, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

The claims for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for lower extremity neuropathy, a skin disorder, 
sexual dysfunction, and a urinary disorder, all claimed to 
have resulted from a lumbar laminectomy performed in a VA 
medical center, are not plausible under the law, as they are 
not accompanied by adequate supporting medical evidence.


CONCLUSION OF LAW

The claims for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for lower extremity neuropathy, a skin disorder, 
sexual dysfunction, and a urinary disorder, all claimed to 
have resulted from a lumbar laminectomy performed in a VA 
medical center, are not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's claim file includes a March 1980 VA medical 
center discharge summary.  He was admitted because of a 
seven-month history of back pain radiating to both legs, 
right worse than left.  Sneezing, coughing, and walking 
increased the pain.  A lumbar myelogram revealed severe 
lumbar stenosis, and surgery was recommended.

A report of a May 1982 VA orthopedic examination noted a two- 
or three-year history of spinal stenosis, confirmed by 
myelogram, and radicular symptoms in both lower extremities.  
The veteran said that he sometimes stopped short and caught 
himself because of twinges of pain and feelings of weakness 
in the lower extremities.  Though decompression surgery had 
been recommended, he was not ready to accept it.

In August 1988, the VA pain clinic, noting that the veteran 
had been referred to them by the rheumatology clinic for 
"sciatic nerve pain," referred the veteran to the 
orthopedic clinic for consultation.  (Quotation marks in the 
original.)  There had been a work-up by neurosurgery about 
eight years earlier, and the veteran had refused surgery.  
Currently, he had pain in both hips and in the posterior of 
both legs on extension of the spine.  He also had numbness of 
the right foot.


At the September 1988 VA orthopedic examination, it was noted 
that the veteran had a long history of pain in the buttocks 
and posterior legs, and of numbness in the feet and lower 
legs, bilaterally.  The symptomatology, currently worse, 
increased with walking and woke him during the night.  He 
also reported a burning sensation on the T12-L1 dermatome.  
He denied bowel problems, but gave a one-month history of 
impotence.  There was no scoliosis but lumbar lordosis was 
decreased and thoracic kyphosis slightly increased.  Gait was 
within normal limits.  Straight leg raising was negative 
bilaterally, toes were downgoing, and deep tendon reflexes 
were 2+ at the knees and ankles.  Strength was 5/5 
bilaterally but sensation was decreased on the S1 
distribution bilaterally.  The diagnostic assessment 
indicated possible spinal stenosis, worse from L4 to S1, and 
impotence of unknown etiology.

A December 1988 outpatient treatment record from the VA 
orthopedic clinic noted the veteran's long history of pain 
around both hips, into the groin, and down the backs of both 
legs into the feet.  His pain increased with walking.  
Currently, he did not have back pain but complained of 
numbness of both feet.  The spine was not tender and there 
was no spasm.  Straight leg raising was negative but there 
was sciatic notch pain on the left.  Deep tendon reflexes at 
the knees were 2+ bilaterally, and at the ankles were 1+ on 
the left and 2+ on the right.  Strength was 5/5 throughout 
and sensation to pinprick was intact.  The assessment was of 
spinal stenosis, and he was scheduled for examination in the 
spine clinic.

A January 1989 outpatient treatment record from the VA spine 
clinic noted the veteran's long history of intermittent low 
back pain and six-month history of neurogenic claudication.  
Pain began after walking more than fifty yards, restricted 
his activity, caused him to hang onto shopping carts, and was 
not relieved by nonsteroidal anti-inflammatory medication.  
The veteran walked stooped over and could heel walk but could 
not toe walk.  There was flexion of the lumbar spine to 60 
degrees, extension only to 5 degrees (with pain), and full 
range of motion of the hips.  Deep tendon reflexes were 1+ at 
the knees and absent at the ankles.  After review of a 
computerized tomography scan ordered in November 1989, the 
assessment was severe spinal stenosis.

The veteran was referred to the VA pain clinic to be 
evaluated for an epidural steroid injection.  A March 1989 
outpatient treatment record by the pain clinic noted the 
veteran's ten-year history of back pain, that had increased 
to 10/10 during the preceding year.  The pain radiated to the 
hips and down both legs to the feet, worse on the right than 
the left.  Currently, both feet were numb.  There was no 
palpable tenderness and no muscle weakness.  Straight leg 
raising was negative, but a shooting pain developed in the 
left leg at 90 degrees.  Deep tendon reflexes at the knees 
were 2+ bilaterally and absent at the ankles.  The assessment 
was spinal stenosis.

His chart was not available at the time of the March 
examination, so the veteran was not administered an epidural 
steroid injection, and he expressed anger at that turn of 
events.  He returned to the pain clinic a few days later and 
was administered the first of a series of injections of a 
local anesthetic and a steroid.  The second injection was in 
April 1989 and, at that time, he reported four days of pain 
relief following the first injection.  The third injection 
was later in April, and he said he had only a few hours of 
pain relief after the second injection.

The veteran was referred to the VA physical therapy clinic 
for evaluation for a Transcutaneous Electrical Nerve 
Stimulator.  A June 1989 outpatient treatment record from the 
physical therapy clinic noted that the veteran gave a nine-
year history of pain radiating to the buttocks and legs 
bilaterally, currently worse, and said that his feet were 
numb all the time.  He walked with a pronounced lumbar 
flexion and his gait was antalgic on the right.  Posture 
demonstrated decreased lumbar lordosis, increased anterior 
pelvic tilt, and a lateral shift to the right.  Lumbar 
movements were within functional limits though lumbar 
paraspinal muscles were in spasm.  The profile was that of a 
66-year-old male with severe low back pain secondary to 
spinal stenosis.

A July 1989 outpatient treatment record by the VA sexual 
dysfunction clinic noted that the veteran continued to have 
sexual dysfunction secondary to a burning pain in the groin.  
He reported relief of symptoms after a steroid injection a 
month earlier.  However, the groin pain recurred and he was 
no longer able to attain an erection.

The veteran was referred to the orthopedic clinic, where he 
was seen in August 1989 with complaints of pain, exacerbated 
by walking, in the hips, buttocks, legs and feet.  He had not 
benefited from use of a Transcutaneous Electrical Nerve 
Stimulator or from epidural steroid injections.  Strength was 
5/5 throughout, but sensation was decreased on the L4-5 and 
L5-S1 distributions.  Deep tendon reflexes were 2+ at the 
knees and absent at the ankles.  The assessment was spinal 
stenosis.

In November 1989, the veteran was admitted for a lumbar 
myelogram.  The test revealed an hourglass narrowing of the 
thecal sac at the L3-4 level, with poor filling below the L4-
5 level.  The radiologist reported that the findings were 
consistent with spinal stenosis.

In March 1990, the veteran was admitted to a VA hospital.  On 
admission, it was noted that spinal stenosis, confirmed by 
computerized tomography myelogram, had caused pain that was 
refractory to all conservative treatment.  Currently, he had 
constant back and leg pain and leg numbness, and was able to 
walk only twenty to thirty feet before his leg pain 
increased.  He stood in a forward-flexed posture, and pain 
increased upon standing erect.  The work-up showed 
degenerative spondylolisthesis at L4-5 and severe spinal 
stenosis at L3-4, with a complete block below L5-S1.  On the 
day after admission, the veteran underwent surgery, 
specifically, a bilateral lumbar laminectomy, L3-5, and 
fusion with an iliac crest bone graft.

On the anesthesia clinical record, the veteran was noted to 
have, immediately after surgery, a blistered, erythematous 
area on the left lateral forearm, measuring approximately 15 
cm by 3 cm.  (It is clear from subsequent records that the 
blister was on the right arm.)  During surgery, the area was 
covered by a green cloth sheet, it was not under pressure, 
not in contact with any other material, and not related to 
any intravenous line.  Small areas of blistering were also 
noted on the anterior chest.  Antibiotic cream was applied.

April 1990 X-rays showed the bilateral laminectomy, L3-5, and 
calcific densities consistent with operative fusion.  They 
also showed a grade-I spondylolisthesis, L4 on L5, a large 
anterior osteophyte at L3-4, and degenerative changes in the 
left hip.
A July 1990 outpatient treatment record by the VA 
orthopedic/spine clinic noted that the veteran was doing well 
and was able to walk more than a mile, but complained of leg 
cramps.

Later in July, the veteran was admitted to a VA hospital for 
a right total knee replacement.  On admission, it was noted 
that he had recently undergone a lumbar decompression for 
severe spinal stenosis.  He had done well with resolution of 
low back pain and lower extremity weakness, but right knee 
pain persisted.

A February 1991 VA outpatient treatment record from the spine 
clinic noted that the veteran was doing well except for leg 
cramps.  Currently, he could walk much further without pain 
than before the back surgery.  Range of motion testing of the 
lumbar spine showed forward flexion to 60 degrees and 
extension to 20 degrees, both without pain.  There was full 
range of motion of the hips.  Deep tendon reflexes were 2+ at 
the knees and absent at the ankles.  The impression was that 
the veteran was doing well.

A June 1991 VA outpatient treatment record from the spine 
clinic noted that the veteran's leg pain was gone.  He 
continued to have low back pain but without radiation.  
Another June 1991 VA outpatient treatment record noted the 
veteran's first complaint of impotence since the March 1990 
back surgery.

A July 1991 VA outpatient treatment record showed the veteran 
complaining of chronic low back pain, mild hip pain, and 
dysesthesia of the feet.

A September 1991 VA outpatient treatment record noted the 
veteran's complaint of impotence.  It was noted that he was 
to have undergone sleep studies two years earlier, but they 
had been canceled.  An October record noted continued 
erectile dysfunction.

A March 1992 VA outpatient treatment record noted the 
veteran's report that low back pain, with some radiation to 
the buttocks, began six months after surgery.  Currently, he 
had cramps and numbness in both legs to the knees.  
Examination of the lumbar spine showed good range of motion 
but with some pain on forward and lateral flexion.  Straight 
leg raising was positive on the left at 80 degrees.  Deep 
tendon reflexes were 3+ at the knees and absent at the 
ankles.  Strength was equal but sensation was decreased in 
both feet.  Dorsalis pedis pulse was 2+ bilaterally, but a 
posterior tibial pulse was not detected.

A May 1992 VA outpatient treatment record noted the veteran's 
complaints of clumsiness, loss of libido, and numbness of the 
feet, all of which he attributed to the March 1990 back 
surgery.  He reported thigh cramps, but the leg pain was gone 
and he could walk more than a mile.  He had no bowel or 
bladder symptoms.  Strength was 5/5, but sensation was 
decreased from mid-calf to the feet.  Deep tendon reflexes 
were 2+ at the left knee, absent at the right, and 1+ at the 
ankles.  X-rays showed no change when compared with those of 
April 1990.  The impression was that the etiology of the 
veteran's symptoms was questionable.

In June 1992, the veteran had an electromyogram and nerve 
conduction study.  There he complained of numbness below the 
knees that he felt was worse after the March 1990 back 
surgery.  He also complained of leg cramps and loss of libido 
since the surgery, but he denied true erectile dysfunction 
and low back pain.  He had no bowel or bladder symptoms.  
Examination of the lumbar spine showed no local tenderness, 
but there was limitation of motion in all planes, especially 
forward flexion, and straight leg raising was positive 
bilaterally.  There was no weakness of flexors or extensors 
for the knees or ankles and the tibialis anterior was intact.  
The veteran complained of paresthesia below the knees, but 
there was no hypoesthesia.  Deep tendon reflexes were 1+ at 
the right knee, 2+ at the left, and absent at the ankles.  X-
rays showed the laminectomy and spondylolisthesis, which were 
noted to have been unchanged during the preceding two years.  
The examiner reported that results of the nerve conduction 
study were not significant enough to suggest polyneuropathy, 
while results of the electromyogram were consistent with an 
old, resolved radiculopathy and showed no evidence of acute 
radiculopathy.

A July 1992 VA outpatient treatment record from the 
orthopedic clinic noted the veteran's complaints of 
clumsiness and numbness of both lower extremities from the 
calf down.  Strength was 5/5, and there was a question of a 
decrease in sensation in a stocking distribution from the 
calves down.  Deep tendon reflexes were 2+ at the knees, 1+ 
at the ankles, and straight leg raising was negative.  X-rays 
showed retrolisthesis and status post laminectomy, and an 
electromyogram showed no acute radiculopathy.  The assessment 
indicated a possible recurrence of spinal stenosis.

A July 1992 VA outpatient treatment record noted a prostatic 
nodule or irregularity, and the veteran's report of 
difficulty in passing urine.  The examiner requested a 
consultation with the genitourinary clinic.  An August 
outpatient treatment record from the genitourinary clinic 
noted that the veteran had a weak urinary stream but no 
hesitancy or intermittence.  The plan called for 
reexamination in one year.

An August 1992 VA outpatient treatment record noted the 
veteran's persistent lower extremity numbness.  He discussed 
with the doctor a computerized tomography myelogram to check 
for recurrence of the spinal stenosis, but then he decided to 
wait.

On a December 1992 VA neurologic consultation, the veteran 
gave a one-and-a-half year history of stiffness and numbness 
in the buttocks and posterior thigh muscles and sensory loss 
in the legs and feet.  He also reported weakness of leg 
muscles but no urinary incontinence.  Though there was mild 
wasting of calf muscles, the strength of all lower extremity 
muscle groups was 5/5.  Sensation to pinprick and vibration 
was decreased on the L5-S1 distribution, right more than 
left.  Deep tendon reflexes were 2+ at the left knee and 
absent at the ankles.  Toes were downgoing.  On testing 
coordination, there was no dysmetria.  The assessment was 
status post laminectomy with residual neuropathy.


A February 1993 VA outpatient treatment record from the spine 
clinic noted chronic low back pain.  The veteran complained 
of right hip pain, worse than the preceding year, and 
numbness of the legs, right more than left, down to the feet.  
The examiner reported that, although the veteran said it was 
worse at that time, he was very nonspecific.  There was no 
new weakness and there were no bowel or bladder problems.  
Strength in the lower extremities was 5/5 except for the 
extensor hallucis longus on the right, which was 4+/5.  
Sensation below the knees was decreased, right more than 
left, to soft touch and pinprick.  Deep tendon reflexes were 
2+ at the knees, 1+ at the left ankle, and absent at the 
right.  At the right hip, there was pain with external 
rotation but not with palpation.  The examiner reviewed May 
1992 lumbar spine X-rays.  The assessment was low back pain 
with neuropathy, but the examiner noted that there were no 
changes based upon a review of old records.  He felt that the 
right hip pain was due to degenerative joint disease.

A September 1993 VA outpatient treatment record noted that 
pain had improved after the March 1990 back surgery.  
Currently, the veteran complained of numbness and weakness of 
the lower extremities.  He said that his feet felt as if he 
were wearing cement shoes but that he was able to walk five 
or six blocks.   He had no bowel or bladder symptoms.  
Strength was 5/5 in the lower extremities.  There was a 
subjective decrease in sensation in the feet bilaterally.  
Deep tendon reflexes were 2+ at the left knee, 1+ at the 
right, and 1+ at the ankles.  Toes were upgoing but there was 
no clonus.  Straight leg raising was negative.  The 
assessment was questionable foraminal stenosis, but the 
veteran was not then interested in surgery.

A December 1993 VA outpatient treatment record from the pain 
clinic noted that the veteran was referred by the spine 
clinic for complaints of left foot numbness and bilateral 
foot weakness.  In addition, he had pain in both hips due to 
degenerative joint disease.  There was good strength for 
dorsal and plantar flexion, leg extension, and hip flexion, 
but sensation was decreased in the left foot.  The assessment 
was status post laminectomy.

A February 1994 VA outpatient treatment record from the spine 
clinic noted that the veteran complained of numbness of the 
legs and an inability to jump since his March 1990 back 
surgery.  He reported subjective weakness but no pain and no 
bowel or bladder symptoms.  In the lower extremities, 
strength was 5/5 but there was a subjective decrease in 
sensation.  The diagnostic impression was status post 
laminectomy.  The examiner noted that the surgery had 
relieved the veteran's pain but that he continued to report 
subjective numbness and weakness in the lower extremities.  
However, there was no objective evidence of weakness, and the 
veteran reported that he was able to climb trees, etc.

A March 1994 VA outpatient treatment record from the pain 
clinic noted that the veteran felt good except for chronic 
numbness of the lower extremities since the March 1990 back 
surgery.  The assessment was that he was clinically stable.

A May 1995 VA outpatient treatment record from the primary 
care clinic noted that the veteran's only complaint was that 
he had become forgetful lately.

At a June 1995 hearing, the veteran testified that he had not 
wanted to have the laminectomy because the doctors would not 
guarantee that it would cure him.  At the time, he had a 
great deal of pain in the hips and legs.  He said he had 
ultimately undergone the surgery because the pain had become 
unbearable.  He recalled an occasion before the surgery when 
the pain had been so bad that he lay on the floor and cried.  
He had decided then that he had to have the operation.  Since 
the surgery, he no longer had the terrible pain, that was 
gone, but his legs felt numb from about six inches below the 
knees down to the feet and his feet felt like they were 
encased in cement.  After rising from a sitting position, his 
legs would not respond immediately and he sometimes stumbled 
and, on a couple of occasions, he had fallen.  Also, he got 
cramps in his legs and sometimes had to get up in the middle 
of the night and walk around to get rid of the cramps.  
Before surgery, all the pain was in his hips and his legs, 
but his legs were not numb.  The hearing officer noted 
reports of numbness of the legs prior to the surgery, and the 
veteran said that his legs were more numb after the surgery 
than before.  In addition, his back now ached, though it had 
not before the surgery.  He said that, before the surgery, he 
was able to dance, run, skip, and ride a bicycle.  He was no 
longer able to do those things because he felt that he had no 
power in his legs.

The veteran's wife testified that they had been unable to 
dance or have a sex life.  As to the latter, the veteran 
agreed, saying that he had no feeling or sensation in his 
private organs.  His wife also said that he sometimes did not 
know when he was urinating and the veteran admitted that he 
had had a few accidents.  Finally, his wife said that, when 
the veteran returned from surgery, his arm was bandaged and 
the nurse had no explanation.  Their daughter, a licensed 
practical nurse, removed the bandages and found a blister 
that looked like a burn.  The next day, small blisters had 
appeared on his chest.  The veteran attributed this skin 
condition to burns caused by the use of ether during surgery.

In the Substantive Appeal on the issue of lower extremity 
neuropathy, received in September 1995, the veteran 
reiterated that he had the surgery because of pain in his 
legs.  He said that doctors told him there would be some 
numbness after surgery and that it would go away.  However, 
he stated that the numbness did not go away and he was no 
longer able to run, dance, hop, and skip.  Further, he was no 
longer able to have normal sexual relations because he did 
not have normal feelings in his private organs.

In the Substantive Appeal on the issues of impotence, a 
urinary disorder, and residuals of burns, received in April 
1996, the veteran stated he had experienced some erectile 
dysfunction before the surgery, but that there were times 
between 1988 and 1990 when he was able to have regular sexual 
relations and that it was very good when he could do it.  He 
stated that, since the surgery, his sexual organs had been 
numb and erectile dysfunction was permanent.  Before the 
surgery, he emptied his bladder three or four times per day 
but, since the surgery, he had to empty his bladder nearly 
every hour during the day and about three times during the 
night.  Finally, he stated that his daughter, a nurse, told 
him that ether was used during the operation and that was 
what caused burns on his right arm.  The blisters took about 
four weeks to heal.  Noting that the anesthesiology report 
did not reflect use of ether, the veteran asserted that the 
report was altered to cover up its use since, he had been 
told, ether was not to be used anymore.


Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).
Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. §§ 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred would not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (then known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 1 
Vet.App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and by the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994).  Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform with the Supreme 
Court decision.  The amendment was made effective November 
25, 1991, the date the initial Gardner decision was issued by 
the Court of Appeals for Veterans Claims.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or of an event not reasonably foreseeable.  
The amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996);  VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed in March 1994, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, the 1997 statutory amendment does not apply.  
Accordingly, this claim was adjudicated by the RO, and has 
been reviewed by the Board, under the Gardner interpretations 
of 38 U.S.C.A. § 1151 and the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, this claim could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.

However, a claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 365 
(1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if 
the claim is not well grounded, the Board is without 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Further, the Court has made it clear 
that it is error for the Board to proceed to the merits of a 
claim that is not well grounded.  Epps v. Brown, 9 Vet.App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  Thus, the threshold question in any case is 
whether the claimant has presented a well grounded claim.

A well grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Competent lay 
evidence may suffice where the determinative issue is factual 
in nature but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The VA General Counsel has held that there are similarities, 
including the well-grounded requirement, between service 
connection claims and claims for benefits under the 
provisions of 38 U.S.C.A. § 1151.  VAOPGCPREC 7-97 (Jan. 29, 
1997); VAOPGCPREC 8-97 (Feb. 11, 1997).  Further, the Court 
has ruled that a claimant under the provisions of 38 U.S.C.A. 
§ 1151 must submit sufficient evidence to make a claim well 
grounded.  Ross v. Derwinski, 3 Vet.App. 141, 144 (1992); 
Boeck, supra.  Thus, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability that resulted from VA 
hospitalization, medical examination, or medical or surgical 
treatment.

Turning now to the evidence of record and the application of 
the law thereto, we first address the initial claim, that of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for lower extremity neuropathy resulting from VA 
surgical treatment.  With regard to that claim, the veteran 
contended that his feet and lower legs felt weak and numb, 
that he occasionally stumbled and fell, and that he got 
cramps in his legs that sometimes woke him in the middle of 
the night.  He has asserted that, before the surgery, all the 
pain was in his hips and his legs.  He also avers that his 
legs were not numb before the surgery or, if they were a 
little numb, they became more so after the surgery.  In 
addition, his back has ached since, but not before, the 
surgery.  Finally, he has stated that he was able to dance, 
run, hop, skip, and ride a bicycle before the surgery but had 
not been able able to do those things since the surgery.

With all due respect for the veteran's contentions, the 
medical evidence of record shows that, in May 1982, he had 
twinges of pain and feelings of weakness in the lower 
extremities.  In August 1988, he complained of numbness of 
the right foot.  In September 1988, he reported numbness of 
both feet and lower legs.  At that time, there was clinical 
evidence of decreased sensation on the S1 distribution 
bilaterally, but deep tendon reflexes at the ankles were 2+.  
In December 1988, he again complained of numbness of both 
feet.  Examiners noted his long history of pain, exacerbated 
by walking, in the hips, groin, and down the backs of both 
legs into the feet.  By January 1989, the veteran said the 
pain was so severe, unrelieved by nonsteroidal anti-
inflammatory drugs, that he clung to shopping carts.  He 
walked stooped over, and deep tendon reflexes were absent at 
the ankles.  By March 1989, he said that his back pain had 
increased during the preceding year to 10/10 and both feet 
were numb.  A series of epidural steroid injections provided 
only the most temporary relief, and a Transcutaneous 
Electrical Nerve Stimulator provided none.

The record further indicates that, by June 1989, the veteran 
said his feet were numb all the time.  He walked with a 
pronounced stoop.  The physical therapy clinic noted that his 
profile was that of severe low back pain secondary to spinal 
stenosis.  On admission to the VA hospital in March 1990, he 
reported constant back and leg pain and leg numbness, he 
could only walk twenty to thirty feet before leg pain 
increased, and he stood in a forward-flexed posture.  
Clearly, by 1990, the severe spinal stenosis was very 
disabling and had proved refractory to all treatment short of 
surgery.  Indeed, the veteran testified, under oath, that he 
had decided to have the surgery when the pain became so 
severe that he lay on the floor and cried.

Though the veteran testified that his lower extremities were 
not numb before the surgery, or that they were not as numb as 
after the surgery, the treatment records, made at the time of 
the events they recorded, do not substantiate that claim.  In 
addition, he said he had no back pain before the surgery but, 
again, the treatment records show otherwise.  He testified 
that, after the surgery, he continued to have numbness of the 
lower extremities but had not had the unbearable pain that he 
had before the surgery.  Thus, the VA surgery did not result 
in a total cure, the outcome was less than perfect, and the 
hoped-for result was not entirely attained.  However, the 
evidence indicates that he can walk more than twenty or 
thirty feet, he no longer walks or stands stooped over, he no 
longer clings to shopping carts, and he has not had the sort 
of discomfort that brought him to tears.  Thus, the veteran 
continues to have some disability but it is less, not 
additional, disability.  Under the law, only additional 
disability is compensable pursuant to 38 U.S.C.A. § 1151.  In 
the absence of evidence of additional disability resulting 
from VA surgical treatment, the claim is not well grounded 
and must be denied.

With regard to the claim for entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for impotence or sexual 
dysfunction resulting from VA surgical treatment, the 
evidence shows that the veteran first reported a one-month 
history of impotence in September 1988.  He reported sexual 
dysfunction again in July 1989.  He said, in his Substantive 
Appeal, that there were times between 1988 and 1990 when he 
was able to have "regular sex" but that he had had 
permanent erectile dysfunction since the surgery.  However, 
he did not report sexual dysfunction again until June 1991, 
fifteen months after the surgery.  There is no medical 
evidence in this record that distinguishes the sexual 
dysfunction he reported before the surgery from that that he 
reported fifteen months after it.  Further, there is no 
medical evidence that links any current sexual dysfunction, 
or the sexual dysfunction he reported fifteen months after 
surgery, to the surgery.  In the absence of medical evidence 
linking impotence or sexual dysfunction to the March 1990 VA 
surgical treatment, that claim is not well grounded and must 
be denied.

With regard to the claim for entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for a urinary disorder 
resulting from VA surgical treatment, the veteran and his 
wife testified that, since the surgery, he sometimes did not 
know when he was urinating and, as a result, had had a few 
accidents.  However, the evidence of record shows that the 
veteran denied bowel or bladder symptoms during VA 
examinations in May and June 1992.  In July 1992, he reported 
to the VA genitourinary clinic that he had difficulty passing 
urine.  A prostate irregularity was suspected, and he was 
found to have a weak stream.  In December 1992, he reported 
that he had no urinary incontinence.  In February and 
September 1993, and again in February 1994, he said that he 
had no bowel or bladder problems.  The evidence shows that he 
had no urinary disorder as late as February 1994 and, if he 
developed one by the time of the June 1995 hearing, there is 
no medical evidence that links such a disorder to the March 
1990 VA surgical treatment.  In the absence of such evidence, 
the claim is not well grounded and must be denied.

Finally, with regard to the claim for entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 for burns, or 
residuals thereof, resulting from VA surgical treatment, the 
Board recognizes the veteran's sincere belief that he was 
"burned" by ether during VA surgical treatment.  The 
anesthesiology record made during the operation does not 
reflect use of ether and it is not entirely clear how an 
anesthetic, presumably administered as a gas, could cause 
burns on the right arm.  However, assuming, arguendo, that 
ether was used and did, somehow, cause burns to the veteran's 
right arm, there is no medical evidence of a current 
disability.  There are no benefits provided under the 
provisions of 38 U.S.C.A. § 1151 for transient disability; 
there is always some transient disability after an operation.  
Benefits are provided when permanent disability results from 
VA surgery.  In the absence of evidence of a permanent 
disability, manifested by burns or residuals thereof, the 
claim is not well grounded and must be denied.

The Board notes that we are required, by law, to base our 
decisions as to medical matters upon independent medical 
evidence, and must cite to such evidence in the record to 
support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Der-winski, 3 Vet. App. 213 (1992).  
We have given careful attention to the contentions of the 
veteran, advanced with the support of his wife and his 
representative.  However, this matter involves a number of 
medical questions and, in resolving those issues, the Board 
is not permitted to draw inferences as to medical causation 
or etiology without a solid foundation in the record.  See 
Colvin, supra. 

In addition, as noted above, the appellant does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus").  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In summary, there is no medical evidence that additional 
disability, manifested by lower extremity neuropathy, 
resulted from VA surgical treatment.  There is no medical 
evidence distinguishing current sexual dysfunction from that 
noted prior to VA surgical treatment nor is there any medical 
evidence linking any current sexual dysfunction to VA 
surgical treatment.  There is no evidence of a urinary 
disorder for more than five years after VA surgical treatment 
and there is no medical evidence linking a current urinary 
disorder to VA surgical treatment.  Finally, there is no 
medical evidence of a current disability, manifested by burns 
or residuals thereof, resulting from VA surgical treatment.  
The foregoing claims are not well grounded and must be 
denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for lower extremity neuropathy, a skin disorder, 
sexual dysfunction, and a urinary disorder, all claimed to 
have resulted from a lumbar laminectomy performed in a VA 
medical center, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

